Citation Nr: 0821064	
Decision Date: 06/26/08    Archive Date: 06/30/08	

DOCKET NO.  04-06 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Salt Lake City, Utah, that denied entitlement to the 
benefit sought.

In January 2006, the veteran provided testimony at a hearing 
before the undersigned in Washington, D.C.  The case was then 
remanded for further development in March 2006.  It has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran did not have service in the Republic of 
Vietnam or any other designated area where the service 
department has determined that herbicides were present, to 
include Japan, and there is no evidence that the veteran was 
otherwise exposed to herbicides.

3.  Diabetes mellitus was not manifested during service or 
for years following separation therefrom.

4.  The veteran's diabetes mellitus is not shown to be due to 
claimed exposure to defoliant agents or other event or 
incident of his active service.




CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative of any information, and 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession which 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).

A review of the evidence of record reveals there has been 
essential compliance with the mandates of the VCAA.  The 
veteran has been advised of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying and submitting to VA by various letters of 
record, including one dated in May 2006.  At that time he was 
informed that records had been requested from the National 
Personnel Records Center regarding the veteran's reported 
exposure to herbicides.  Further, the veteran was informed 
how disability ratings are assigned once service connection 
is established, and how an effective date for the award of 
benefits is determined once service connection has been 
assigned.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The veteran 
had the opportunity to provide testimony on his own behalf at 
a hearing before the undersigned in Washington, D.C. in 
January 2006.  A transcript of the hearing proceedings is of 
record and has been reviewed.

The Board notes that the veteran has not been provided with a 
VA examination in order to determine whether his diabetes 
mellitus is related to his military service.  However, the 
Board finds such examination is not necessary to decide the 
claim.  Without any evidence of inservice herbicide exposure 
or complaints, treatment, or diagnoses pertinent to diabetes 
mellitus, type II, noted in the service records, any current 
medical opinion linking such disease to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  As such, there is no 
competent basis upon which to conclude that the veteran's 
current diagnosed diabetes mellitus is related to service.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate this service 
connection claim without further examination.

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and assist the veteran, and, thus, no 
additional assistance or notification is required.  The 
veteran has sustained no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 392 (1993).

Pertinent Legal Criteria.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after discharge is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  Chloracne, or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain risks for cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).

The Board notes that the veteran has a current diagnosis of 
diabetes mellitus, type II, which is a disease presumptive to 
veterans who were exposed to an herbicide agent during active 
service.  However, the Board finds the veteran did not have 
service in the Republic of Vietnam or any other designated 
area where the service department has determined that 
herbicides were present, to include Japan, and there is no 
evidence that the veteran was otherwise exposed to 
herbicides.  Therefore, exposure to herbicides, to include 
Agent Orange, is not demonstrated and may not be presumed.

VA regulations provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era, from February 28, 1961, to 
May 7, 1975, shall be presumed to have been exposed during 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).  
Additionally, the Department of Defense has determined that 
Agent Orange was used in Korea along the DMZ from April 1968 
to July 1969.  

However, as noted above, there is no evidence that the 
veteran served in Vietnam or any of the designated area where 
the service department has determined that herbicides were 
present, to include Korea.  The service personnel records 
fail to reflect permanent or temporary assignment to Vietnam 
or Korea.  Rather, such records show the veteran had foreign 
service in Japan.  Reportedly, his duties there required him 
to get rid of the weeds surrounding the barracks and hangers.  
To do so, he sprayed some sort of chemical on the weeds, and 
this caused the weeds to turn brown and die.  He stated that 
he returned a week later to the sprayed area and then removed 
the dead weeds.  

The available records, however, give no evidence that the 
veteran was exposed to an herbicide agent, to include Agent 
Orange, during his military service.  He has submitted a lay 
statement from a service comrade indicating that while 
waiting assignment to a department, an individual was 
attached to the Master at Arms.  This attachment meant doing 
manual labor, including weed control duties.  These duties 
reportedly involved spraying an unknown, reddish brown 
substance on the weeds around the hangers and barracks.  This 
substance was delivered there on aircraft in 55-gallon drums 
marked with orange bands.  The comrade stated the liquid 
sprayed came from a detachment in Vietnam.  

The veteran has also submitted copies of articles indicating 
that the area around Atsugi, Japan, is now dangerously toxic 
due to having had some pollution.

However, received in 2007 was a statement from the service 
department to the effect that they were not able to verify 
that Agent Orange was stored, tested, or used in Japan in any 
capacity during 1967.  Accordingly, the Board must find that 
there is no objective evidence that the veteran was exposed 
to an herbicide agent, or to Agent Orange, during his 
military service, including his time in Japan.

As noted above, the evidence demonstrates that the veteran 
was not first diagnosed with diabetes mellitus, type II, for 
years following service discharge.  As such, he is not 
entitled to presumptive service connection for such disease.

If presumptive service connection is not established, the 
veteran is not precluded from establishing service connection 
for diabetes mellitus, type II, on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Direct service connection may not be granted without medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006); Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); 
Shedden v. Principi, 318 F.3d 1163, 1166 (Fed. Cir. 2004).  
If the veteran fails to demonstrate any one element, denial 
of service connection will result.

As indicated previously, there is a current diagnosis of 
diabetes mellitus, type II of record.  However, the service 
medical records fail to reflect complaints, treatment, or 
diagnoses pertinent to diabetes mellitus, type II.  The 
evidence of a nexus or link between service and the currently 
diagnosed diabetes mellitus, type II, is limited to the 
veteran's own statements.  The Board notes that it is well 
established that lay persons without medical training are not 
competent to comment on medical matters such as diagnoses, 
date of onset, or cause of a disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).  
See also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
treatment, statements, or opinions).

There is no medical opinion of record that links the 
veteran's current diabetes mellitus to his active service or 
establishes its onset within one year of separation from such 
service.  The only opinion that has linked the current 
diabetes mellitus to the veteran's active service is his own 
allegation.  However, the contemporaneous evidence does not 
support this allegation.  See Madden v. Gober, F.3d 1477 
(Fed. Cir. 1997) (a claimant's assertions can be contradicted 
by the contemporaneous medical histories and compliance).

Accordingly, service connection on a direct or presumptive 
basis as a chronic condition is not in order.  The Board 
concludes that the weight of the evidence is against a 
finding that the veteran's diabetes mellitus was incurred in 
or aggravated by his active military service, to include his 
alleged exposure to defoliant agents during such service.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as a result of herbicide exposure, is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


